              Case 2:20-cv-00585-JCC Document 14 Filed 06/10/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JOSE ALFREDO ACOSTO VILLEGAS, a/k/a                CASE NO. C20-0585-JCC
      JOSE A. ACOSTO, a/k/a JOSE ACOSTO, a
10
      married man,                                       MINUTE ORDER
11
                            Plaintiff,
12           v.

13    WILMINGTON TRUST, NATIONAL
      ASSOCIATION, as successor indenture trustee
14
      to CITIBANK, N.A., as indenture trustee for
15    MERRILL LYNCH MORTGAGE INVESTORS
      TRUST, MORTGATE LOAN ASSET-
16    BACKED NOTES, SERIES 2007-SLI, and
      VERIPO SOLUTIONS INC.,
17
                            Defendants.
18

19
            The following minute order is made by direction of the Court, the Honorable John C.
20
     Coughenour, United States District Judge:
21
            This matter comes before the Court on the parties’ stipulated motion to extend deadlines
22
     (Dkt. No. 13). The Court hereby GRANTS the motion and EXTENDS deadlines as follows:
23

24                 EVENT                     SCHEDULED DATE               RESCHEDULED DATE
25      Deadline for Responsive           June 8, 2020                   June 22, 2020
26      Pleading

     MINUTE ORDER
     C20-0585-JCC
     PAGE - 1
             Case 2:20-cv-00585-JCC Document 14 Filed 06/10/20 Page 2 of 2




 1     Deadline for Initial          June 4, 2020                 June 18, 2020
 2     Disclosures
 3     Deadline for Joint Status     June 11, 2020                June 25, 2020
 4     Report and Discovery Plan
 5         DATED this 10th day of June 2020.
 6                                                   William M. McCool
                                                     Clerk of Court
 7

 8                                                   s/Tomas Hernandez
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0585-JCC
     PAGE - 2
